In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00012-CV




     IN THE INTEREST OF K.D., A MINOR CHILD




        On Appeal from the 307th District Court
                Gregg County, Texas
            Trial Court No. 2014-70-DR




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
        This Court, upon review of the clerk’s record and reporter’s record filed in this case, has

found that each contain the full name of the child involved in this appeal from a parental-rights

termination.

        Rule 9.8, titled “Protection of Minor’s Identity in Parental-Rights Termination

Cases . . . ,” states,

        In an appeal or an original proceeding in an appellate court, arising out of a case
        in which the termination of parental rights was at issue:

                (1)    except for a docketing statement, in all papers submitted to the
        court, including all appendix items submitted with a brief, petition, or motion:

                         (A)    a minor must be identified only by an alias unless the court
                 orders otherwise;

                         (B)   the court may order that a minor’s parent or other family
                 member be identified only by an alias if necessary to protect a minor’s
                 identity, and

                         (C)    all documents must be redacted accordingly . . . .

TEX. R. APP. P. 9.8(b)(1).

        Therefore, because the clerk’s record and the reporter’s record fail to protect the minor’s

identity, we order the Clerk of this Court, or her appointee, pursuant to the inherent power of this

Court, to seal the electronically filed reporter’s record and clerk’s record in this case.

        IT IS SO ORDERED.



                                               BY THE COURT

Date: February 19, 2015

                                                   2